Case 2:15-cv-06076-MCA-MAH Document 400-2 Filed 02/11/20 Page 1 of 2 PageID: 6884




                               EXHIBIT 2
                                                                 Case 2:15-cv-06076-MCA-MAH Document 400-2 Filed 02/11/20 Page 2 of 2 PageID: 6885


..
THE NEW YORK TIMES INTERNATIONAL EDITION                                                                                                                                                                                                                                                MONDAY, DECEMBER 9, 2019 | 7




Business
How Aramco fell short of $2 trillion target
                                                                                                                                                                                                                                                                                           more than $2 trillion, and that his com-
Bankers and Saudi officials                                                                                                                                                                                                                                                                pany had curbed spending plans and
                                                                                                                                                                                                                                                                                           made other changes to accommodate
sought prince’s I.P.O. price.                                                                                                                                                                                                                                                              the $75 billion dividend.
They wound up losing.                                                                                                                                                                                                                                                                         After the tense exchange, the bankers
                                                                                                                                                                                                                                                                                           piled into cars and drove four hours
BY KATE KELLY                                                                                                                                                                                                                                                                              across the desert to Riyadh to explain
AND STANLEY REED                                                                                                                                                                                                                                                                           their reports, one by one, to Mr. al-Ru-
                                                                                                                                                                                                                                                                                           mayyan, the Aramco chairman, said two
Early on Oct. 15, a group of international                                                                                                                                                                                                                                                 of the people who were on the trip.
investment bankers delivered some un-                                                                                                                                                                                                                                                         Mr. al-Rumayyan was also deeply un-
welcome news to top executives of                                                                                                                                                                                                                                                          happy. During the JPMorgan group’s
Saudi Arabia’s giant oil company, Saudi                                                                                                                                                                                                                                                    presentation, according to four people
Aramco.                                                                                                                                                                                                                                                                                    with knowledge of the meeting, he criti-
   The bankers, gathered at Aramco’s                                                                                                                                                                                                                                                       cized them for talking the valuation
headquarters in Dhahran, reported that                                                                                                                                                                                                                                                     down. By the next day, Oct. 16, when the
global investors weren’t as bullish on                                                                                                                                                                                                                                                     banking syndicate met to regroup, two
the company’s initial public offering of                                                                                                                                                                                                                                                   camps had emerged: Citigroup, Gold-
stock as the officials had expected, said                                                                                                                                                                                                                                                  man Sachs and Bank of America said
two people who were in the room and                                                                                                                                                                                                                                                        that until they could share additional re-
three who were briefed on the meeting.                                                                                                                                                                                                                                                     search on Aramco’s finances and hold
That meant Aramco appeared unlikely                                                                                                                                                                                                                                                        more detailed conversations with poten-
to reach the $2 trillion valuation wanted                                                                                                                                                                                                                                                  tial buyers, they could not determine
by Saudi Arabia’s crown prince, Mo-                                                                                                                                                                                                                                                        what price investors would truly be will-
hammed bin Salman.                                                                                                                                                                                                                                                                         ing to pay, said three people who were
   Instead, a banker from JPMorgan                                                                                                                                                                                                                                                         part of the discussion and three who
Chase, presenting on behalf of the                                                                                                                                                                                                                                                         were briefed on it later.
group, explained that investors viewed
Aramco as worth $1.1 trillion to $1.7 tril-
lion.                                                                                                                                                                                                                                                                                      “The Aramco I.P.O. was meant
   Aramco executives, who hadn’t seen                                                                                                                                                                                                                                                      to be Saudi Arabia’s debut ball to
the news coming, were angry. Saudi                                                                                                                                                                                                                                                         global investors. Instead, it will
Arabia was counting on the I.P.O. to at-
tract foreign investment to help diversi-
                                                                                                                                                                                                                                                                                           be more of a family reunion.”
fy its economy away from oil. An
Aramco I.P.O. valuation reduced by fore-                                                                                                                                                                                                                                                      Bankers from Morgan Stanley and
casts of weakening global demand for oil                                                                                                                                                                                                                                                   JPMorgan, who had been working on
and geopolitical jitters could hurt that                                                                                                                                                                                                                                                   the deal for years, were skeptical that in-
effort.                                                                                                                                                                                                                                                                                    vestors would be willing to pay much
   Saudi Aramco has priced the I.P.O at                                                                                                                                                                                                                                                    more than they were already suggest-
32 riyals, or $8.53, a share, valuing the                                                                                                                                                                                                                                                  ing. The bankers argued that Saudi offi-
company at $1.7 trillion. The offering is                                                                                                                                                                                                                                                  cials in charge of the I.P.O. should be giv-
expected to raise $25.6 billion — a frac-                                                                                                                                                                                                                                                  en more details on why investors were
tion of the $100 billion that Prince Mo-                                                                                                                                                                                                                                                   cooler to the deal than expected. Under-
hammed originally imagined. The com-                                                                                                                                                                                                                                                       scoring that point, said three people who
pany’s shares are set to begin trading                                                                                                                                                                                                                                                     were there, was Franck Petitgas, head of
Wednesday on Saudi’s stock exchange,                                                                                                                                                                                                                                                       Morgan Stanley’s international division,
known as the Tadawul.                                                                                                                                                                                                       TASNEEM ALSULTAN FOR THE NEW YORK TIMES                        who asked how the underwriters could,
   The result was not what Saudi offi-         Above, advertisements in Riyadh, Saudi Arabia’s capital, hailing Crown Prince Mohammed bin Salman’s call in 2016 for a $2 trillion valuation for Aramco, the Saudi national oil                                                             in good conscience, not share the dozens
cials had in mind. Rather than being           company. Below left, Aramco’s crude-oil processing center in Abqaiq. Right, Prince Mohammed, right, at a meeting of the Group of 20 countries in June, in Osaka, Japan.                                                                     of investor comments the bankers re-
listed in New York or London, shares of                                                                                                                                                                                                                                                    ceived in their initial meetings.
Aramco are being sold primarily to in-                                                                                                                                                                                                                                                     (Through a spokesman, Mr. Petitgas de-
vestors in Saudi Arabia and in neighbor-                                                                                                                                                                                                                                                   clined to comment.)
ing countries. Some of the international                                                                                                                                                                                                                                                      Aramco decided to carry on and on
banks hired to underwrite the deal have                                                                                                                                                                                                                                                    Nov. 3 issued its formal plan to go public.
instead taken on secondary roles, with                                                                                                                                                                                                                                                     Its prospectus reported enormous profit
the I.P.O. share sales being overseen by                                                                                                                                                                                                                                                   — $68 billion for the first nine months of
two Saudi banks and the British bank                                                                                                                                                                                                                                                       the year.
HSBC.                                                                                                                                                                                                                                                                                         But there were also caveats: Those
   “The Aramco I.P.O. was meant to be                                                                                                                                                                                                                                                      earnings were down 18 percent from the
Saudi Arabia’s debut ball to global in-                                                                                                                                                                                                                                                    year before, and risk factors to investing
vestors,” said Karen Young, a resident                                                                                                                                                                                                                                                     in the I.P.O. ranged from concerns over
scholar at the American Enterprise In-                                                                                                                                                                                                                                                     the impact of fossil fuels to the possibil-
stitute. “Instead, it will be more of a fam-                                                                                                                                                                                                                                               ity of terrorist attacks.
ily reunion.”                                                                                                                                                                                                                                                                                 The banks talked with investors, but
   According to interviews with a dozen                                                                                                                                                                                                                                                    their prices didn’t fundamentally
underwriters, strategists and others                                                                                                                                                                                                                                                       change; at meetings held Nov. 15 and
briefed on the I.P.O., who spoke on the                                                                                                                                                                                                                                                    Nov. 16 with Mr. al-Rumayyan in Ri-
condition of anonymity to discuss confi-                                                                                                                                                                                                                                                   yadh, banks reported that foreign in-
dential negotiations, Aramco’s journey                                                                                                                                                                                                                                                     vestors were still valuing Aramco some-
from private to public company was an                                                                                                                                                                                                                                                      where between $1.3 trillion and $1.8 tril-
unwieldy and at times fractious deal-                                                                                                                                                                                                                                                      lion, according to two people who were
making process. It involved 25 banks,                                                                                                                                                                                                                                                      there.
three financial advisers, numerous                                                                                   DINA KHRENNIKOVA/BLOOMBERG                                                                                          ERIN SCHAFF/THE NEW YORK TIMES                       Faced with that, the kingdom
Aramco company officials, at least two                                                                                                                                                                                                                                                     abruptly canceled a series of more for-
Saudi government committees and the            demnation after the brutal killing of Ja-    as low as $1.4 trillion, according to the                   Deal makers soon fanned out over           the crucial moments in the lead-up to                                                   mal investor meetings in Asia, Europe
crown prince himself.                          mal Khashoggi, a Washington Post con-        documents and two people with knowl-                     Asia, Europe and North America to             the I.P.O., these gatherings may have                                                   and North America. It relegated most of
   The idea to sell shares in state-owned      tributor, by Saudi agents in Istanbul.       edge of their presentation.                              gauge interest in Aramco by Fidelity In-      been the most tense, according to four                                                  the American banks to lesser roles and
Aramco, the world’s most profitable            Western intelligence agencies linked            Around the same time, Prince Mo-                      vestments, Capital Group, BlackRock           people who either attended the meet-                                                    refocused on the plans for a domestic
company, which for decades has been an         the crown prince to the killing, but he      hammed installed Yasir al-Rumayyan, a                    and other major investors. To make            ings or were briefed afterward. It was                                                  listing.
engine of the Saudi economy, was foun-         has denied involvement.                      close confidant who favored the $2 tril-                 Aramco more attractive, the banks per-        then that some of the bankers — moti-                                                      In the lead-up to the I.P.O., interest in
dational to Prince Mohammed’s Vision              Then, this year, plans for the I.P.O.     lion valuation, as Aramco chairman, re-                  suaded it to establish an enormous in-        vated by the promise of enormous fees                                                   Aramco shares in Saudi Arabia ap-
2030 plan to modernize that economy.           were revived.                                placing Khalid al-Falih, a former                        vestor dividend, or annual payout — $75       for evaluating the oil company’s invest-                                                peared strong, buoyed by a substantial
Released in 2016, that blueprint helped           Over two days of meetings on Sept. 3      Aramco chief executive with an engi-                     billion a year.                               ment potential and then selling shares                                                  marketing campaign and low-interest-
vault Prince Mohammed, then the depu-          and 4, international banks gathered in       neering background. Mr. al-Rumayyan,                        But in meetings with roughly 80 mu-        to respected investors — clashed with                                                   rate loans for stock purchases.
ty crown prince, to become the heir ap-        Aramco’s London offices to pitch the         the powerful governor of the kingdom’s                   tual funds, hedge funds and sovereign         kingdom officials and other advisers                                                       And for the Saudi leadership, the pur-
parent to his father, King Salman. JP-         company for roles on the I.P.O. under-       $320 billion Public Investment Fund,                     wealth funds, underwriters and invest-        who were fixating on an increasingly                                                    suit of a $2 trillion valuation continues.
Morgan, Morgan Stanley and HSBC                writing team.                                had discussed the plans with bank offi-                  ors said, potential buyers balked at the      elusive $2 trillion deal.                                                                  “It will be higher than the $2 trillion. I
were brought in to start the long process         Many of the banks said they envi-         cials over the summer.                                   $2 trillion valuation, which struck them        The banks, who had been sizing up in-                                                 can bet that this will happen,” said
of preparing the company for sale to           sioned situations where the company             Then on Sept. 14, on its path to going                as too high relative to other major oil       vestor demand for the I.P.O., delivered                                                 Prince Abdulaziz bin Salman, the Saudi
public investors.                              could be worth $2 trillion or more, said     public, Aramco was jarred by an aerial                   companies and in light of low oil prices,     their findings to Amin H. Nasser, Aram-                                                 energy minister, who is the half brother
   The I.P.O. was initially proposed to        four people who attended the meeting,        attack on its production facilities,                     climate-change concerns and other geo-        co’s chief executive. Mr. Nasser was an-                                                of Prince Mohammed, speaking Friday
take place in 2018, but then shelved amid      another three who were briefed on it and     blamed on Iran, that temporarily cut its                 political pressures.                          gry and taken aback by the news, said                                                   at an OPEC news conference.
concerns over how highly the company           documents reviewed by The New York           oil output in half. The attack under-                       Then came the meeting on Oct. 15 at        two people who were in the room and                                                        “It is the proudest day for Prince Mo-
would be valued and where it should list       Times. Bank of America’s estimates           scored the risk of operating in the Mid-                 Aramco’s headquarters in Dhahran on           three others briefed on it later. He                                                    hammed to celebrate,” he said, referring
its shares. That year also saw Prince          reached $2.5 trillion on the high end,       dle East, but it did not deter the march to              the kingdom’s Persian Gulf coast, and         pointed out that some of the bankers had                                                to the offering. “We kept it to our family
Mohammed come under global con-                these people added; JPMorgan’s drifted       an I.P.O.                                                one that would follow the next day. Of all    promised an Aramco valuation of even                                                    and friends.”




Pension reforms upset French workers                                                                                                                                                                                                                         LEGAL NOTICE:
                                                                                                                                                                                                                 IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEW JERSEY, CIVIL ACTION NO. 2:15-06076 (MCA)
                                                                                                                                                                                                                                                             SECURITIES AND EXCHANGE COMMISSION,
                                                                                                                                                                                                                                                                            Plaintiff,
                                                                                                                                                                                                                                                                                v.
                                                                                                                                                     sion overhaul is his biggest and most                                                                          ARKADIY DUBOVOY, et al.,
PARIS
                                                                                                                                                     daunting test yet.                                                                                                   Defendants.
                                                                                                                                                        Unions are calling for another nation-                                                                          LEGAL NOTICE TO:
                                                                                                                                                     wide demonstration Tuesday, just be-                                                                      DEFENDANT OLEKSANDER IEREMENKO,

Public sector employees                                                                                                                              fore the government is scheduled to un-
                                                                                                                                                                                                                                                                DEFENDANT IVAN TURCHYNOV, AND
                                                                                                                                                                                                                                                                   DEFENDANT PAVEL DUBOVOY,
                                                                                                                                                     veil fresh details of its new pension plan.
fear the president’s plan                                                                                                                            The transport strikes that incapacitated
                                                                                                                                                                                                                                                                         NOTICE IS HEREBY GIVEN:
                                                                                                                                                                                                   You have been named as a defendant in a lawsuit filed by the U.S. Securities and Exchange Commission (“SEC”) in the U.S. District Court for the District of New Jersey.
will hurt their benefits                                                                                                                             France last week have now been pro-           The name of the case is SEC v. Dubovoy, et al., No. 2:15-06076 (MCA) (D.N.J.). The SEC alleges that you violated the antifraud provisions of the federal securities
                                                                                                                                                                                                   laws by engaging in a fraudulent scheme by hacking into (or working in concert with hackers who hacked into) the computer servers of at least two news wire services
                                                                                                                                                     longed through early this week.               and stole, through deception, confidential earnings information for numerous publicly-traded companies that had not yet been released to the public, and using that
BY LIZ ALDERMAN                                                                                                                                         As Mr. Macron moves to overhaul the        stolen, material, non-public information to trade securities. The SEC seeks disgorgement of ill-gotten gains (plus prejudgment interest), a civil penalty and a permanent
                                                                                                                                                     pension system, it is precisely workers       injunction from further violations of the antifraud provisions of the federal securities laws.
Stéphane Vardon has worked as a con-                                                                                                                 like Mr. Vardon — those with the most         You are directed to contact John Donnelly, Senior Trial Counsel, Securities and Exchange Commission,1617 JFK Boulevard, Suite520, Philadelphia, PA 19103,
                                                                                                                                                                                                   215-861-9670 to arrange to receive the summons and amended complaint by mail, delivery service, or email. You are also hereby notified to file an answer to the
ductor on France’s high-speed and sub-                                                                                                               generous ‘‘special schemes’’ — that he        amended complaint or other responsive pleading with the Clerk of Court at Martin Luther King Building and U.S. Courthouse, 50 Walnut Street, Newark, NJ 07101,
urban rail network for 20 years. It is                                                                                                               would like to address.                        within 21 days of this notice. If you fail to contact SEC counsel or file an answer or responsive pleading within the time stated above, SEC counsel will request that a
hard work, he says, and he’d like to re-                                                                                                                The country’s retirement system was        judgment by default pursuant to U.S. Federal Rule of Civil Procedure 55(a) be entered against you.
tire before he turns 58, a privilege he                                                                                                              founded by Gen. Charles de Gaulle, who
now fears President Emmanuel Macron                                                                                                                  was intent on establishing a social
is going to strip away.                                                                                                                              safety net in 1946 following the libera-
   So last week, when nearly one million
French citizens demonstrated nation-
                                                                                                                                                     tion of France from Nazi German occu-
                                                                                                                                                     pation during World War II.
                                                                                                                                                                                                                      The world's most
wide to protect pension benefits that are
the envy of much of the world, Mr. Var-
                                                                                                                                                        Amid the postwar tumult, he bowed to
                                                                                                                                                     demands by France’s mainly Commu-
                                                                                                                                                                                                                      trusted perspective.
don, 46, was among them, marching                                                                         CYRIL ZANNETTACCI FOR THE NEW YORK TIMES   nist-led unions to let different profes-
through the streets of Paris.                  Stéphane Vardon, a train conductor, said the planned changes to France’s pension                      sions control their pension plans.
   “People will have to work longer and
have less money for their retirement,”
                                               system would mean he may have to work at least four years longer than he planned.                        Instead of a centralized system, rail-
                                                                                                                                                     way workers oversaw their retirement
                                                                                                                                                                                                                      Get unlimited digital access
said Mr. Vardon, citing a common fear of
Mr. Macron’s plans. “Macron isn’t close        the national ballet, who start dancing at       At stake in the continuing standoff is
                                                                                                                                                     system, as did sailors, lawyers, notaries,
                                                                                                                                                     teachers and, eventually, even ballet
                                                                                                                                                                                                                      to The New York Times.
to the people. We know he won’t do any-
thing for the workers.’’
                                               a very young age, as early as 42, to name
                                               just a few of the stark differences.
                                                                                            nothing less than the future of the coun-
                                                                                            try’s vaunted social safety net.
                                                                                                                                                     dancers and actors.
                                                                                                                                                        Because of the arduous nature of
                                                                                                                                                                                                                      Save 50%.
   While France’s official retirement age         It is this complexity that Mr. Macron        Elected in 2017, Mr. Macron has faced                 some professions, workers could retire
is 62, the actual age varies widely across     has vowed to untangle, aiming to stand-      fierce strikes and street protests before                early, a framework that persists today.
the country’s labyrinthine system. Train       ardize 42 different public and private       as a reaction to his attempts to add dy-                    Mr. Macron has called the tangle out-                         nytimes.com/globaloffer
drivers can retire at 52, public electric      pension plans into one state-managed         namism to France’s economy and make                      dated, unfair and unsustainable. France
and gas workers at 57, and members of          plan.                                        it more business friendly. But the pen-                  FRANCE, PAGE 8
